Petition for writ of certiorari is granted. The order of the District Court ordering the return of certain firecrackers and fireworks is stayed pending further order of court.
Julius C. Michaelson, Attorney General, Albert E. DeRobbio, Asst. Attorney General, Donald Nasif, Judith Romney Wegner, Special Asst. Attorneys General, for petitioner. John Tramonti, Jr., for respondent.
Mr. Justice Doris is of the opinion that the petition for writ of certiorari should not be granted.
Motion of defendant to reconsider denied by order No. 75-176 dated July 2, 1975.
Mr. Justice Paolino did not participate.